Declaration of Diane Eakes

I, Diane Eakes, make the following declaration:

Ll, My name is Diane Eakes and I am a resident of Seattle, WA. Before Paige
Thompson’s arrest on July 29, 2019, Ms. Thompson was one of my roommates. We
lived together for approximately three years.

2. I was in the United States Army for approximately six years. My rank was
E4 Specialist. I started to transition from male to female while in the Army and,
because of that, was medically discharged. I am trained in firearms and firearm
safety. '

3. I support Ms. Thompson being released on bond. Ms. Thompson does not
scare me, nor do I find her threatening. Ms. Thompson can say very outlandish
things. It is my belief that none of these comments are serious, and I have always
viewed them as joking behavior. I realize not everyone sees the humor in them.

4. I do not believe that Ms. Thompson would ever do anything to cause harm to
any community. Ms. Thompson would never act on her baseless and outlandish
statements. I believe that these statements are made to seek attention and are
baseless ‘threats.’

5. The Seattle police report, incident no. 2019-104465, was read to me by

Ms. Thompson’s defense investigator. I am JDE in the report. This report does not
accurately reflect what transpired on the night of March 24, 2019. Ms. Thompson
has never made serious threats of “suicide by cop.” On the night of March 24, 2019,
Ms. Thompson had been feeling very frustrated. She had no money and no job and
hadn’t been employed for a long time. She was not leaving the house and was
becoming increasingly agitated about her life. Ms. Thompson started to make a lot
of noise and I found it irritating. I made Ms. Thompson leave the residence.

Ms. Thompson was not “banging” on the windows that evening. Ms. Thompson was
not “banging” on the walls that evening. The “fake gun” that the police wrote about
was a neon orange water squirt gun. No one took her fake gun threat seriously
because the “gun” was a neon orange squirt gun. The police saw the orange squirt
gun. I believe that Ms. Thompson was hoping to get kicked out of our home that
night and I understand her frustrations. I know what Ms. Thompson will and won’t
do, and she will not harm others. Ms. Thompson pushes people away and that is
what she was trying to do on March 24, 2019.

6. Ms. Thompson is welcome back to this house. However, all residents must

contribute to rent.
IDE
Tan Diy
SaKly
7. No one in this house has ever had access to Park Quan’s firearms. Said
firearms were always locked in Mr. Quan’s safe in his room. Mr. Quan is the only
person who had the key to the safe. The key to the firearm safe was locked in
another lockbox where a key fob is needed to open it. Only Mr. Quan can open the
lockbox that holds the firearm safe key. Ms. Thompson did not and would not enter
Mr. Quan’s room. Mr. Quan’s bedroom is also my bedroom, and I am very
knowledgeable about his locked gun safe. Mr. Quan had airsoft guns in open view,
and the police may be confusing those with the actual firearms in the locked safe.

8. I know very little about the allegations made by Kj and Sy] SE.

but I do know that Ms. Thompson chose not to show up for court regarding the
restraining order because Ms. Thompson had no interest in interacting with either

9. Ms. Thompson is not a violent person. She is very gentle and cares about
people.

' [have read the foregoing declaration. Under the laws of the United States and the
state of Washington, I declare under the penalty of perjury that this declaration is
true and correct.

Executed in Seattle, WA on A/ 7 / | 7

Diane Eakes
